Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19th, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-10, 13, 14, 17, 18, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over York (US 7,559,834) in view of KOIZUMI et al (US 2016/0361641).

1: The combination of York & KOIZUMI teaches a non-transitory storage medium having stored therein a game program for causing a computer of an information processing apparatus to providing execution comprising:
acquiring first operation data from a first controller and second operation data from a second controller(York Figures 2 & 4: Elm 104, 136); 
switching a play mode between a first mode in which one player plays a game and a second mode in which two players play the game, on a basis of at least one of the first operation data and the second operation data (York Figures 3 & 4; Col 7:25-43); 
for a first player character and a second player character in a virtual space (York Figure 3; Elms 302, 304, 306, 308); 
switching an operation target to be controlled between the first player character and the second player character on the basis of at least one of the first operation data and the second operation data and control the operation target on the basis of at least one of the first operation data and the second operation data, in the first mode (York Figures 3 & 6; Elms 314, 316, 318, 320; Col 6:17-52); and 
controlling the first player character on the basis of the first operation data and control the second player character on the basis of the second operation data, in the second mode(York Figures 4- 7; Col 7:25-43) wherein
the one player can control the first player character or the second player character in the first mode using the first controller and second controller (-wherein the player can control either of four player characters and switch York Figures 4- 7; Col 6:34-52; 7:50-8:11 & KOIZUMI Abstract; Figures 14-16; Paragraph [0144]),
in the first mode, the first controller is configured to be held by the one player in one hand, and the second controller is configured to be held by the one player in another hand(KOIZUMI Abstract; Figures 14-15; Paragraph [0144]), and -2-KIRA et al.Atty Docket No.: SJP-723-4729 
Appl. No. 16/595,936in the second mode, the first controller is configured to be held by one player, of the two players, in both hands, and the second controller is configured to be held by another player, of the two players, in both hands(KOIZUMI Abstract; Figure 16; Paragraph [0144]).
York teaches the invention as presented above including enabling one or more players to alternatively control one of a plurality of selectable player characters through one or more controllers (York Figures 4- 7; Col 6:34-52; 7:50-8:11) .  While York does not explicitly teach that a player can utilize a first and second controller to control the player character or alternatively two players can utilize the first and second controller independently to control two characters however in a related analogous invention KOIZUMI teaches that it was known for players to utilize multiple controllers to interact with games (KOIZUMI Abstract; Figures 14-16; Paragraph [0144]).  It would have been obvious to one of ordinary skill in the art before the applicant earliest effective filing date to have included the use of multiple controllers by a player as taught by KOIZUMI (KOIZUMI Abstract; Figures 14-16; Paragraph [0144]) in the invention of York in order to provide the expected and predictable result of utilizing control techniques that 

Claim 6: The combination of York & KOIZUMI teaches the non-transitory storage medium according to claim 1, 
wherein the game program, in the first mode, further causes the computer to provide execution comprising: 
performing control for causing the second player character to enter a waiting state in the virtual space, performing control for temporarily erasing the second player character, or performing control for causing the erased second player character to reappear, when the first player character is controlled (-Selectable characters in single player mode are viewable according to selected character perspective and hence erasing and reappearing as described- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-60); and 
performing control for causing the first player character to enter a waiting state in the virtual space, when the second player character is controlled (-non  controlled players remain waiting and controlled by AI until a player assumes control- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-7:9).  


Claim 7: The combination of York & KOIZUMI teaches the non-transitory storage medium according to claim 1, wherein the first player character and the second player character have different accessible ranges in the virtual space (-implicit to York Figures 4- 7; Col 7:25-43).  

Claim 8: The combination of York & KOIZUMI teaches the non-transitory storage medium according to claim 6, wherein the game program further causes the computer to provide execution comprising perform control for causing the first player character or the second player character to enter a waiting state at a position immediately before the switching of the operation target, when the first player character or the second player character is caused to enter a waiting state(-non  controlled players remain waiting and controlled by AI until a player assumes control- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-7:9)..  

Claim 9: The combination of York & KOIZUMI teaches the non-transitory storage medium according to claim 8, wherein the game program further causes the computer to provide execution comprising performing control for causing the first player character or the second player character to enter a waiting state in a state in which a predetermined action performed immediately before the switching of the operation target is performed, when the first player character or the second player character is caused to enter a waiting state(-non  controlled players remain waiting and controlled by AI until a player assumes control wherein handing off controls to the player or AI is a predetermined action- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-7:9).  


Claim 10: The combination of York & KOIZUMI teaches a game apparatus comprising: 
		a processor(York Figures 2 & 4: Elm 200);
a memory configured to store computer readable instructions that, when executed by the processor(York Figures 2 & 4: Elm 200; Col 3:60-4:8; ), cause the game apparatus to:
acquire first operation data from a first controller and second operation data from a second controller(York Figures 2 & 4: Elm 104, 136);  -4-KIRA et al.Atty Docket No.: RYM-723-4729 Appl. No. To Be Assigned 
switch a play mode between a first mode in which one player plays a game and a second mode in which two players play the game, on a basis of at least one of the first operation data and the second operation data(York Figures 3 & 4; Col 7:25-43); and 
control a first player character and a second player character in a virtual space(York Figure 3; Elms 302, 304, 306, 308),, 
wherein the at least one processor is further configured to 
switch an operation target to be controlled between the first player character and the second player character is set as an operation target, on the basis of the first operation data and the second operation data and control the operation target on the basis of at least one of the first operation data and the second operation data, in the first mode(York Figures 3 & 6; Elms 314, 316, 318, 320; Col 6:17-52), and 
York Figures 4-7; Col 7:25-43) wherein
the one player can control the first player character or the second player character in the first mode using the first controller and second controller (-wherein the player can control either of four player characters and switch between them York Figures 4-7; Col 6:34-52; 7:50-8:11 & KOIZUMI Abstract; Figures 14-16; Paragraph [0144]),
in the first mode, the first controller is configured to be held by the one player in one hand, and the second controller is configured to be held by the one player in another hand(KOIZUMI Abstract; Figures 14-15; Paragraph [0144]), and -2-KIRA et al.Atty Docket No.: SJP-723-4729 
Appl. No. 16/595,936in the second mode, the first controller is configured to be held by one player, of the two players, in both hands, and the second controller is configured to be held by another player, of the two players, in both hands(KOIZUMI Abstract; Figure 16; Paragraph [0144]).
York teaches the invention as presented above including enabling one or more players to alternatively control one of a plurality of selectable player characters through one or more controllers (York Figures 4- 7; Col 6:34-52; 7:50-8:11) .  While York does not explicitly teach that a player can utilize a first and second controller to control the player character or alternatively two players can utilize the first and second controller independently to control two characters however in a related analogous invention KOIZUMI teaches that it was known for KOIZUMI Abstract; Figures 14-16; Paragraph [0144]).  It would have been obvious to one of ordinary skill in the art before the applicant earliest effective filing date to have included the use of multiple controllers by a player as taught by KOIZUMI (KOIZUMI Abstract; Figures 14-16; Paragraph [0144]) in the invention of York in order to provide the expected and predictable result of utilizing control techniques that incorporate the use of motion tracking and therewith provide more immersive player experiences.


Claim 13: The combination of York & KOIZUMI teaches the game apparatus according claim 10, wherein the game apparatus is further configured to, in the first mode,
cause the second player character to enter a waiting state in the virtual space, temporarily erase the second player character, or cause the erased second player character to reappear, when the first player character is controlled (-Selectable characters in single player mode are viewable according to selected character perspective and hence erasing and reappearing as described- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-60), and 
cause the first player character to enter a waiting state in the virtual space, when the second player character is controlled(-non  controlled players remain waiting and controlled by AI until a player assumes control- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-7:9).  


Claim 14: The combination of York & KOIZUMI teaches a game system comprising: 
a first controller configured to generate first operation data according to an operation of a user (York Figures 2 & 4: Elm 104, 136); 
a second controller configured to generate second operation data according to an operation of the user (York Figures 2 & 4: Elm 104, 136); and
processing circuitry having at least one processor(York Figures 2 & 4: Elm 200), the processing circuitry is configured to:
switch a play mode between a first mode in which one player plays a game and a second mode in which two players play the game, on a basis of at least one of the first operation data and the second operation data (York Figures 3 & 4; Col 7:25-43); and  -6-KIRA et al.Atty Docket No.: RYM-723-4729 Appl. No. To Be Assigned 
control a first player character and a second player character in a virtual space (York Figures 2, 3 & 4; Col 7:25-43; Elm 200), 
switch an operation target to be controlled between the first player character and the second player character is set as an operation target, on the basis of the first operation data and the second operation data and control the operation target on the basis of at least one of the first operation data and the second operation data, in the first mode(York Figures 3 & 6; Elms 314, 316, 318, 320; Col 6:17-52); and 
control the first player character on the basis of the first operation data and control the second player character on the basis of the second operation data, in the second mode(York Figures 4- 7; Col 7:25-43), wherein
York Figures 4-7; Col 6:34-52; 7:50-8:11 & KOIZUMI Abstract; Figures 14-16; Paragraph [0144]),
in the first mode, the first controller is configured to be held by the one player in one hand, and the second controller is configured to be held by the one player in another hand(KOIZUMI Abstract; Figures 14-15; Paragraph [0144]), and -2-KIRA et al.Atty Docket No.: SJP-723-4729 
Appl. No. 16/595,936in the second mode, the first controller is configured to be held by one player, of the two players, in both hands, and the second controller is configured to be held by another player, of the two players, in both hands(KOIZUMI Abstract; Figure 16; Paragraph [0144]).
York teaches the invention as presented above including enabling one or more players to alternatively control one of a plurality of selectable player characters through one or more controllers (York Figures 4- 7; Col 6:34-52; 7:50-8:11) .  While York does not explicitly teach that a player can utilize a first and second controller to control the player character or alternatively two players can utilize the first and second controller independently to control two characters however in a related analogous invention KOIZUMI teaches that it was known for players to utilize multiple controllers to interact with games (KOIZUMI Abstract; Figures 14-16; Paragraph [0144]).  It would have been obvious to one of ordinary skill in the art before the applicant earliest effective filing date to have included KOIZUMI Abstract; Figures 14-16; Paragraph [0144]) in the invention of York in order to provide the expected and predictable result of utilizing control techniques that incorporate the use of motion tracking and therewith provide more immersive player experiences.


Claim 17: The combination of York & York & KOIZUMI  teaches the game system according to claim 14, 
wherein the processing circuitry is further configured to, in the first mode,
cause the second player character to enter a waiting state in the virtual space, temporarily erase the second player character, or cause the erased second player character to reappear, when the first player character is controlled(-Selectable characters in single player mode are viewable according to selected character perspective and hence erasing and reappearing as described- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-60), and 
cause the first player character to enter a waiting state in the virtual space, when the second player character is controlled(- non-controlled players remain waiting and controlled by AI until a player assumes control- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-7:9).  

18: The combination of York & York & KOIZUMI  teaches a game method executed in a computer of an information processing apparatus, the game method comprising: 
acquiring first operation data from a first controller (York Figures 2 & 4: Elm 104, 136); 
acquiring second operation data from a second controller (York Figures 2 & 4: Elm 104, 136); 
switching a play mode between a first mode in which one player plays a game and a second mode in which two players play the game, on a basis of at least one of the first operation data and the second operation data (York Figures 3 & 4; Col 7:25-43); 
for a first player character and a second player character in a virtual space (York Figures 3 & 4; Col 7:25-43), 
switching an operation target to be controlled between the first player character and the second player character is set as an operation target, on the basis of at least one of the first -8-KIRA et al.Atty Docket No.: RYM-723-4729 Appl. No. To Be Assigned operation data and the second operation data and controlling the operation target on the basis of at least one of the first operation data and the second operation data, in the first mode(York Figures 3 & 6; Elms 314, 316, 318, 320; Col 6:17-52); and
 controlling the first player character on the basis of the first operation data and controlling the second player character on the basis of the second operation data, in the second mode(York Figures 4- 7; Col 7:25-43) wherein
York Figures 4-7; Col 6:34-52; 7:50-8:11 & KOIZUMI Abstract; Figures 14-16; Paragraph [0144]),
in the first mode, the first controller is configured to be held by the one player in one hand, and the second controller is configured to be held by the one player in another hand(KOIZUMI Abstract; Figures 14-15; Paragraph [0144]), and -2-KIRA et al.Atty Docket No.: SJP-723-4729 
Appl. No. 16/595,936in the second mode, the first controller is configured to be held by one player, of the two players, in both hands, and the second controller is configured to be held by another player, of the two players, in both hands(KOIZUMI Abstract; Figure 16; Paragraph [0144]).

York teaches the invention as presented above including enabling one or more players to alternatively control one of a plurality of selectable player characters through one or more controllers (York Figures 4- 7; Col 6:34-52; 7:50-8:11) .  While York does not explicitly teach that a player can utilize a first and second controller to control the player character or alternatively two players can utilize the first and second controller independently to control two characters however in a related analogous invention KOIZUMI teaches that it was known for players to utilize multiple controllers to interact with games (KOIZUMI Abstract; Figures 14-16; Paragraph [0144]).  It would have been obvious to one of ordinary KOIZUMI Abstract; Figures 14-16; Paragraph [0144]) in the invention of York in order to provide the expected and predictable result of utilizing control techniques that incorporate the use of motion tracking and therewith provide more immersive player experiences.

Claim 21: The combination of York & KOIZUMI teaches the game method according to claim 18, further comprising: 
causing the second player character to enter a waiting state in the virtual space, temporarily erasing the second player character, or causing the erased second player character to reappear, when the first player character is controlled (-Selectable characters in single player mode are viewable according to selected character perspective and hence erasing and reappearing as described- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-60); and 
causing the first player character to enter a waiting state in the virtual space, when the second player character is controlled, in the first mode(-non  controlled players remain waiting and controlled by AI until a player assumes control- York Figure 3; Elm 314, 316, 318, 320; Col 6:1-7:9).

Claim 23: The combination of York & KOIZUMI  teaches the non-transitory storage medium according to claim 1, wherein in the first mode, the first and second controller are configured to be held in a vertically long orientation, and in the KOIZUMI Abstract; Figures 14-16; Paragraph [0144]).


Claims 2-4, 11, 12, 15, 16, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over York (US 7,559,834) in view of KOIZUMI et al (US 2016/0361641) as applied to at least claims 1, 6-10, 13, 14, 17, 18, 21, and 23 above, and further in view of YAMASHITA et al (US 20180200620).

Claim 2: The combination of York, KOIZUMI, & YAMASHITA teaches the non-transitory storage medium according to claim 1, 
wherein the first controller includes a first vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
the second controller includes a second vibrator (YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), and 
the game program further causes the computer to provide execution comprising: 
generating a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of the first player character or the second player character to be the operation target with respect to a predetermined object in the virtual space, in the first mode (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]); and  -2-KIRA et al.Atty Docket No.: RYM-723-4729 Appl. No. To Be Assigned 
generating a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of at least one of the first player character and the 
The combination of York & KOIZUMI teaches the use of player controllers and switching of operational targets as set forth herein above.  While the combination of York & KOIZUMI is silent regarding the inclusion of claim features directed to the presentation of vibrations at the controllers based on the proximity of the player characters to a predetermined object in game YAMASHITA teaches this feature was known in an analogous gaming application including game controllers.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the controller vibration features as taught by YAMASHITA in the game controllers of York & KOIZUMI in order to provide the benefit of additional f feedback to the player that would alert the player to the proximity of a character to game objects that could be visually obstructed during game play.

Claim 3: The combination of York, KOIZUMI, & YAMASHITA teaches the non-transitory storage medium according to claim 1, 
wherein the first controller includes a first vibrator(YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
the second controller includes a second vibrator(YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), and 
the game program further causes the computer to provide execution comprising: 

determining an intensity to vibrate at least one of the first vibrator and the second vibrator, on a basis of a position of at least one of the first player character and the second player character with respect to the predetermined object, and generating a signal to vibrate the first vibrator and/or the second vibrator with the determined intensity, in the second mode(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).

Claim 4: The combination of York, KOIZUMI, & YAMASHITA teaches the non-transitory storage medium according to claim 3, 
wherein the game program, in the second mode, further causes the computer to provide execution comprising determining an intensity to vibrate the second vibrator, on a basis of a distance between the predetermined object and the second player character, and generating a signal to vibrate the second vibrator with the determined intensity(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).


Claim 11: The combination of York, KOIZUMI, & YAMASHITA teaches the game apparatus according to claim 10, 
wherein the first controller includes a first vibrator(YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
the second controller includes a second vibrator(YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), and 
the game apparatus is further configured to 
generate a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of the first player character or the second player character to be the operation target with respect to a predetermined object in the virtual space, in the first mode(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]), and 
generate a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of at least one of the first player character and the second player character with respect to the predetermined object, in the second mode(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).  

Claim 12: The combination of York, KOIZUMI, & YAMASHITA teaches the game apparatus according to claim 10, 
wherein the first controller includes a first vibrator(YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 

Appl. No. To Be Assigned the game apparatus is further configured to
 determine at least one of an intensity to vibrate the first vibrator and an intensity to vibrate the second vibrator, on a basis of a position of the first player character or the second player character to be the operation target with respect to a predetermined object in the virtual space, and generate a signal to vibrate the first vibrator and/or the second vibrator with the determined intensity, in the first mode, and to determine an intensity to vibrate at least one of the first vibrator and the second vibrator, on a basis of a position of at least one of the first player character and the second player character with respect to the predetermined object(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]), and 
generate a signal to vibrate the first vibrator and/or the second vibrator with the determined intensity, in the second mode(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).  


Claim 15: The combination of York, KOIZUMI, & YAMASHITA teaches the game system according to claim 14, 
wherein the first controller includes a first vibrator(YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 

the processing circuitry is further configured to 
generate a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of the first player character or the second player character to be the operation target with respect to a predetermined object in the virtual space, in the first mode (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]), and 
generate a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of at least one of the first player character and the second player character with respect to the predetermined object, in the second mode( YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).  

Claim 16: The combination of York, KOIZUMI, & YAMASHITA teaches the game system according to claim 14, 
wherein the first controller includes a first vibrator(YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
the second controller includes a second vibrator(YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), and 
the processing circuitry is further configured to 
determine at least one of an intensity to vibrate the first vibrator and an intensity to vibrate the second vibrator, on a basis of a position of the first player 
determine an intensity to vibrate at least one of the first vibrator and the second vibrator, a the basis of a position of at least one of the first player character and the second player character with respect to the predetermined object, and generate a signal to vibrate the first vibrator and/or the second vibrator with the determined intensity, in the second mode (YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).  

Claim 19:  The combination of York, KOIZUMI, & YAMASHITA teaches the game method according to claim 18, 
wherein the first controller includes a first vibrator(YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
the second controller includes a second vibrator(YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), and 
the game method further comprises: 
generating a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of the first player character or the second player character to be the operation target with respect to a predetermined object in the virtual space, in the first 
generating a signal to vibrate the first vibrator and/or the second vibrator, on a basis of a position of at least one of the first player character and the second player character with respect to the predetermined object, in the second mode( YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).  

Claim 20: The combination of York, KOIZUMI, & YAMASHITA teaches the game method according to claim 18, 
wherein the first controller includes a first vibrator(YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
the second controller includes a second vibrator(YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
and the game method further comprises: 
determining at least one of an intensity to vibrate the first vibrator and an intensity to vibrate the second vibrator, on a basis of a position of the first player character or the second player character to be the operation target with respect to a predetermined object in the virtual space, and generating a signal to vibrate the first vibrator and/or the second vibrator with the determined intensity, in the first mode(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]); and  -9-KIRA et al.Atty Docket No.: RYM-723-4729 Appl. No. To Be Assigned 


Claim 22: The combination of York, KOIZUMI, & YAMASHITA teaches the non-transitory storage medium according to claim 1, wherein 
the first controller and the second controller are configured to vibrate(YAMASHITA Abstract; Figure 4, 5: Elms 82 & 102), 
in the first mode, the first controller and/or the second controller vibrate when the second player character is being controlled by a first player or when the second player character is in a state of not being visible in the virtual space(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]), and
in the second mode, the first controller and/or the second controller vibrate when a second player operates the second player character(YAMASHITA Figures 12 & 13; Elms 202 & 204; Paragraph [0102]-[0104], [0149]-[0152]).

Response to Arguments
Applicant's arguments filed October 19th, 2021 have been fully considered but they are not persuasive. 

In response to applicant's arguments that the controllers are held by one player in a first mode in a first orientation or separately by two players in a second mode and second orientation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations as set forth.  In this case if two controllers can be used by one player or by two players and are graspable at different orientations then they meet the limitations as presented. 
 Not withstanding the preceding and in the interest of furthering prosecution however, the prior art reference of Johnson has been replaced by the prior art of KOIZUMI in the claims reactions presented herein above to better address these features as amended and argued.

In view of the preceding, the rejection of claims is respectfully maintained as presented herein above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.M/
Examiner, Art Unit 3715 
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715